DETAILED ACTION
Claims 1-10 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under PCT/JP2018/013230 filed on 3/29/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Ilic et al Reference (US 2016/0328827 A1).
Ilic teaches a smartphone, or other portable electronic device, to capture images with high quality and/or of large objects, which may be based on constructing a composite image from multiple image frames of an object. Image frame 902 may be aligned with any one or more image frames that partially overlap with image frame 902, based on matching content of the image frames within the overlapping areas. Operating parameters of display 204 may be controlled via display controller 212 to display image frames captured by smartphone 200 and any other information. Display 204 may be controlled to provide real-time feedback and user guidance. At block 812, an initial pose of a camera indicating its position and orientation with respect to an object being scanned at a time when an associated image frame was acquired may be estimated, at block 812 (see Ilic [0036], [0165], [0069], [0157]).

The following is an examiner's statement of reasons for allowance: neither Ilic, nor other relevant art or combination of relevant art, teaches an apparatus, a method and a non-transitory CRM comprising: determining a position and a pose of the video acquisition unit to reduce level of hiding, caused by overlapping among different objects simultaneously appearing in a view of the video acquisition unit, to become lower than a predetermined threshold level based on environmental object information and staying characteristic information, the environmental object information indicating an environmental object including a structural object present in the monitored area and a placed object placed in or on the structural object, and the staying characteristic information indicating a staying characteristic of each different object determined depending on the environmental object; and performing at least one of analyzing a video captured by the video acquisition unit at the determined position and the determined pose and displaying the video.


Therefore, the independent claims 1, 8, and 9, are allowable by the addition of the limitations. Claims 2-7 and 10 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483